The Court.
The general rule is so. Until the defendant has acquired rights, by proceedings showing that he will have something to receive or claim, he can ask no more, than the dismission of the bill with costs.
As to voluntary agreements of parties for arbitrations and compromises, they can not be regarded by this court, even to excuse a default. A suit is a known course of proceedings, governed by fixed rules. If the parties depart from these, it must be at their own risk. To intermix proceedings under the law and practice of the court, with volun*107tai’y and extrajudicial agreements, would produce confusiori and embarrassment.
Motion granted.